      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 1 of 621




CWASHAR0000976
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 2 of 621




CWASHAR0000977
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 3 of 621




CWASHAR0000978
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 4 of 621




CWASHAR0000979
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 5 of 621




CWASHAR0000980
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 6 of 621




CWASHAR0000981
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 7 of 621




CWASHAR0000982
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 8 of 621




CWASHAR0000983
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 9 of 621




CWASHAR0000984
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 10 of 621




CWASHAR0000985
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 11 of 621




CWASHAR0000986
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 12 of 621




CWASHAR0000987
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 13 of 621




CWASHAR0000988
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 14 of 621




CWASHAR0000989
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 15 of 621




CWASHAR0000990
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 16 of 621




CWASHAR0000991
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 17 of 621




CWASHAR0000992
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 18 of 621




CWASHAR0000993
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 19 of 621




CWASHAR0000994
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 20 of 621




CWASHAR0000995
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 21 of 621




CWASHAR0000996
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 22 of 621




CWASHAR0000997
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 23 of 621




CWASHAR0000998
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 24 of 621




CWASHAR0000999
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 25 of 621




CWASHAR0001000
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 26 of 621




CWASHAR0001001
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 27 of 621




CWASHAR0001002
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 28 of 621




CWASHAR0001003
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 29 of 621




CWASHAR0001004
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 30 of 621




CWASHAR0001005
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 31 of 621




CWASHAR0001006
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 32 of 621




CWASHAR0001007
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 33 of 621




CWASHAR0001008
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 34 of 621




CWASHAR0001009
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 35 of 621




CWASHAR0001010
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 36 of 621




CWASHAR0001011
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 37 of 621




CWASHAR0001012
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 38 of 621




CWASHAR0001013
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 39 of 621




CWASHAR0001014
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 40 of 621




CWASHAR0001015
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 41 of 621




CWASHAR0001016
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 42 of 621




CWASHAR0001017
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 43 of 621




CWASHAR0001018
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 44 of 621




CWASHAR0001019
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 45 of 621




CWASHAR0001020
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 46 of 621




CWASHAR0001021
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 47 of 621




CWASHAR0001022
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 48 of 621




CWASHAR0001023
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 49 of 621




CWASHAR0001024
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 50 of 621




CWASHAR0001025
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 51 of 621




CWASHAR0001026
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 52 of 621




CWASHAR0001027
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 53 of 621




CWASHAR0001028
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 54 of 621




CWASHAR0001029
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 55 of 621




CWASHAR0001030
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 56 of 621




CWASHAR0001031
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 57 of 621




CWASHAR0001032
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 58 of 621




CWASHAR0001033
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 59 of 621




CWASHAR0001034
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 60 of 621




CWASHAR0001035
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 61 of 621




CWASHAR0001036
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 62 of 621




CWASHAR0001037
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 63 of 621




CWASHAR0001038
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 64 of 621




CWASHAR0001039
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 65 of 621




CWASHAR0001040
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 66 of 621




CWASHAR0001041
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 67 of 621




CWASHAR0001042
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 68 of 621




CWASHAR0001043
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 69 of 621




CWASHAR0001044
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 70 of 621




CWASHAR0001045
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 71 of 621




CWASHAR0001046
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 72 of 621




CWASHAR0001047
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 73 of 621




CWASHAR0001048
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 74 of 621




CWASHAR0001049
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 75 of 621




CWASHAR0001050
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 76 of 621




CWASHAR0001051
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 77 of 621




CWASHAR0001052
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 78 of 621




CWASHAR0001053
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 79 of 621




CWASHAR0001054
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 80 of 621




CWASHAR0001055
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 81 of 621




CWASHAR0001056
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 82 of 621




CWASHAR0001057
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 83 of 621




CWASHAR0001058
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 84 of 621




CWASHAR0001059
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 85 of 621




CWASHAR0001060
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 86 of 621




CWASHAR0001061
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 87 of 621




CWASHAR0001062
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 88 of 621




CWASHAR0001063
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 89 of 621




CWASHAR0001064
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 90 of 621




CWASHAR0001065
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 91 of 621




CWASHAR0001066
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 92 of 621




CWASHAR0001067
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 93 of 621




CWASHAR0001068
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 94 of 621




CWASHAR0001069
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 95 of 621




CWASHAR0001070
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 96 of 621




CWASHAR0001071
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 97 of 621




CWASHAR0001072
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 98 of 621




CWASHAR0001073
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 99 of 621




CWASHAR0001074
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 100 of 621




CWASHAR0001075
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 101 of 621




CWASHAR0001076
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 102 of 621




CWASHAR0001077
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 103 of 621




CWASHAR0001078
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 104 of 621




CWASHAR0001079
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 105 of 621




CWASHAR0001080
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 106 of 621




CWASHAR0001081
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 107 of 621




CWASHAR0001082
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 108 of 621




CWASHAR0001083
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 109 of 621




CWASHAR0001084
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 110 of 621




CWASHAR0001085
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 111 of 621




CWASHAR0001086
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 112 of 621




CWASHAR0001087
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 113 of 621




CWASHAR0001088
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 114 of 621




CWASHAR0001089
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 115 of 621




CWASHAR0001090
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 116 of 621




CWASHAR0001091
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 117 of 621




CWASHAR0001092
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 118 of 621




CWASHAR0001093
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 119 of 621




CWASHAR0001094
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 120 of 621




CWASHAR0001095
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 121 of 621




CWASHAR0001096
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 122 of 621




CWASHAR0001097
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 123 of 621




CWASHAR0001098
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 124 of 621




CWASHAR0001099
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 125 of 621




CWASHAR0001100
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 126 of 621




CWASHAR0001101
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 127 of 621




CWASHAR0001102
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 128 of 621




CWASHAR0001103
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 129 of 621




CWASHAR0001104
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 130 of 621




CWASHAR0001105
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 131 of 621




CWASHAR0001106
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 132 of 621




CWASHAR0001107
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 133 of 621




CWASHAR0001108
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 134 of 621




CWASHAR0001109
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 135 of 621




CWASHAR0001110
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 136 of 621




CWASHAR0001111
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 137 of 621




CWASHAR0001112
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 138 of 621




CWASHAR0001113
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 139 of 621




CWASHAR0001114
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 140 of 621




CWASHAR0001115
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 141 of 621




CWASHAR0001116
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 142 of 621




CWASHAR0001117
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 143 of 621




CWASHAR0001118
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 144 of 621




CWASHAR0001119
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 145 of 621




CWASHAR0001120
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 146 of 621




CWASHAR0001121
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 147 of 621




CWASHAR0001122
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 148 of 621




CWASHAR0001123
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 149 of 621




CWASHAR0001124
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 150 of 621




CWASHAR0001125
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 151 of 621




CWASHAR0001126
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 152 of 621




CWASHAR0001127
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 153 of 621




CWASHAR0001128
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 154 of 621




CWASHAR0001129
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 155 of 621




CWASHAR0001130
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 156 of 621




CWASHAR0001131
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 157 of 621




CWASHAR0001132
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 158 of 621




CWASHAR0001133
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 159 of 621




CWASHAR0001134
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 160 of 621




CWASHAR0001135
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 161 of 621




CWASHAR0001136
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 162 of 621




CWASHAR0001137
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 163 of 621




CWASHAR0001138
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 164 of 621




CWASHAR0001139
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 165 of 621




CWASHAR0001140
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 166 of 621




CWASHAR0001141
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 167 of 621




CWASHAR0001142
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 168 of 621




CWASHAR0001143
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 169 of 621




CWASHAR0001144
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 170 of 621




CWASHAR0001145
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 171 of 621




CWASHAR0001146
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 172 of 621




CWASHAR0001147
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 173 of 621




CWASHAR0001148
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 174 of 621




CWASHAR0001149
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 175 of 621




CWASHAR0001150
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 176 of 621




CWASHAR0001151
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 177 of 621




CWASHAR0001152
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 178 of 621




CWASHAR0001153
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 179 of 621




CWASHAR0001154
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 180 of 621




CWASHAR0001155
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 181 of 621




CWASHAR0001156
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 182 of 621




CWASHAR0001157
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 183 of 621




CWASHAR0001158
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 184 of 621




CWASHAR0001159
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 185 of 621




CWASHAR0001160
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 186 of 621




CWASHAR0001161
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 187 of 621




CWASHAR0001162
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 188 of 621




CWASHAR0001163
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 189 of 621




CWASHAR0001164
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 190 of 621




CWASHAR0001165
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 191 of 621




CWASHAR0001166
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 192 of 621




CWASHAR0001167
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 193 of 621




CWASHAR0001168
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 194 of 621




CWASHAR0001169
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 195 of 621




CWASHAR0001170
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 196 of 621




CWASHAR0001171
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 197 of 621




CWASHAR0001172
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 198 of 621




CWASHAR0001173
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 199 of 621




CWASHAR0001174
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 200 of 621




CWASHAR0001175
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 201 of 621




CWASHAR0001176
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 202 of 621




CWASHAR0001177
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 203 of 621




CWASHAR0001178
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 204 of 621




CWASHAR0001179
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 205 of 621




CWASHAR0001180
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 206 of 621




CWASHAR0001181
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 207 of 621




CWASHAR0001182
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 208 of 621




CWASHAR0001183
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 209 of 621




CWASHAR0001184
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 210 of 621




CWASHAR0001185
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 211 of 621




CWASHAR0001186
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 212 of 621




CWASHAR0001187
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 213 of 621




CWASHAR0001188
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 214 of 621




CWASHAR0001189
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 215 of 621




CWASHAR0001190
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 216 of 621




CWASHAR0001191
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 217 of 621




CWASHAR0001192
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 218 of 621




CWASHAR0001193
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 219 of 621




CWASHAR0001194
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 220 of 621




CWASHAR0001195
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 221 of 621




CWASHAR0001196
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 222 of 621




CWASHAR0001197
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 223 of 621




CWASHAR0001198
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 224 of 621




CWASHAR0001199
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 225 of 621




CWASHAR0001200
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 226 of 621




CWASHAR0001201
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 227 of 621




CWASHAR0001202
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 228 of 621




CWASHAR0001203
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 229 of 621




CWASHAR0001204
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 230 of 621




CWASHAR0001205
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 231 of 621




CWASHAR0001206
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 232 of 621




CWASHAR0001207
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 233 of 621




CWASHAR0001208
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 234 of 621




CWASHAR0001209
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 235 of 621




CWASHAR0001210
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 236 of 621




CWASHAR0001211
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 237 of 621




CWASHAR0001212
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 238 of 621




CWASHAR0001213
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 239 of 621




CWASHAR0001214
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 240 of 621




CWASHAR0001215
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 241 of 621




CWASHAR0001216
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 242 of 621




CWASHAR0001217
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 243 of 621




CWASHAR0001218
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 244 of 621




CWASHAR0001219
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 245 of 621




CWASHAR0001220
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 246 of 621




CWASHAR0001221
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 247 of 621




CWASHAR0001222
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 248 of 621




CWASHAR0001223
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 249 of 621




CWASHAR0001224
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 250 of 621




CWASHAR0001225
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 251 of 621




CWASHAR0001226
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 252 of 621




CWASHAR0001227
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 253 of 621




CWASHAR0001228
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 254 of 621




CWASHAR0001229
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 255 of 621




CWASHAR0001230
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 256 of 621




CWASHAR0001231
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 257 of 621




CWASHAR0001232
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 258 of 621




CWASHAR0001233
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 259 of 621




CWASHAR0001234
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 260 of 621




CWASHAR0001235
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 261 of 621




CWASHAR0001236
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 262 of 621




CWASHAR0001237
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 263 of 621




CWASHAR0001238
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 264 of 621




CWASHAR0001239
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 265 of 621




CWASHAR0001240
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 266 of 621




CWASHAR0001241
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 267 of 621




CWASHAR0001242
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 268 of 621




CWASHAR0001243
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 269 of 621




CWASHAR0001244
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 270 of 621




CWASHAR0001245
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 271 of 621




CWASHAR0001246
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 272 of 621




CWASHAR0001247
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 273 of 621




CWASHAR0001248
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 274 of 621




CWASHAR0001249
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 275 of 621




CWASHAR0001250
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 276 of 621




CWASHAR0001251
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 277 of 621




CWASHAR0001252
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 278 of 621




CWASHAR0001253
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 279 of 621




CWASHAR0001254
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 280 of 621




CWASHAR0001255
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 281 of 621




CWASHAR0001256
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 282 of 621




CWASHAR0001257
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 283 of 621




CWASHAR0001258
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 284 of 621




CWASHAR0001259
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 285 of 621




CWASHAR0001260
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 286 of 621




CWASHAR0001261
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 287 of 621




CWASHAR0001262
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 288 of 621




CWASHAR0001263
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 289 of 621




CWASHAR0001264
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 290 of 621




CWASHAR0001265
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 291 of 621




CWASHAR0001266
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 292 of 621




CWASHAR0001267
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 293 of 621




CWASHAR0001268
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 294 of 621




CWASHAR0001269
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 295 of 621




CWASHAR0001270
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 296 of 621




CWASHAR0001271
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 297 of 621




CWASHAR0001272
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 298 of 621




CWASHAR0001273
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 299 of 621




CWASHAR0001274
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 300 of 621




CWASHAR0001275
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 301 of 621




CWASHAR0001276
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 302 of 621




CWASHAR0001277
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 303 of 621




CWASHAR0001278
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 304 of 621




CWASHAR0001279
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 305 of 621




CWASHAR0001280
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 306 of 621




CWASHAR0001281
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 307 of 621




CWASHAR0001282
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 308 of 621




CWASHAR0001283
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 309 of 621




CWASHAR0001284
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 310 of 621




CWASHAR0001285
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 311 of 621




CWASHAR0001286
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 312 of 621




CWASHAR0001287
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 313 of 621




CWASHAR0001288
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 314 of 621




CWASHAR0001289
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 315 of 621




CWASHAR0001290
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 316 of 621




CWASHAR0001291
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 317 of 621




CWASHAR0001292
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 318 of 621




CWASHAR0001293
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 319 of 621




CWASHAR0001294
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 320 of 621




CWASHAR0001295
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 321 of 621




CWASHAR0001296
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 322 of 621




CWASHAR0001297
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 323 of 621




CWASHAR0001298
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 324 of 621




CWASHAR0001299
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 325 of 621




CWASHAR0001300
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 326 of 621




CWASHAR0001301
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 327 of 621




CWASHAR0001302
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 328 of 621




CWASHAR0001303
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 329 of 621




CWASHAR0001304
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 330 of 621




CWASHAR0001305
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 331 of 621




CWASHAR0001306
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 332 of 621




CWASHAR0001307
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 333 of 621




CWASHAR0001308
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 334 of 621




CWASHAR0001309
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 335 of 621




CWASHAR0001310
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 336 of 621




CWASHAR0001311
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 337 of 621




CWASHAR0001312
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 338 of 621




CWASHAR0001313
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 339 of 621




CWASHAR0001314
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 340 of 621




CWASHAR0001315
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 341 of 621




CWASHAR0001316
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 342 of 621




CWASHAR0001317
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 343 of 621




CWASHAR0001318
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 344 of 621




CWASHAR0001319
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 345 of 621




CWASHAR0001320
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 346 of 621




CWASHAR0001321
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 347 of 621




CWASHAR0001322
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 348 of 621




CWASHAR0001323
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 349 of 621




CWASHAR0001324
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 350 of 621




CWASHAR0001325
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 351 of 621




CWASHAR0001326
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 352 of 621




CWASHAR0001327
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 353 of 621




CWASHAR0001328
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 354 of 621




CWASHAR0001329
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 355 of 621




CWASHAR0001330
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 356 of 621




CWASHAR0001331
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 357 of 621




CWASHAR0001332
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 358 of 621




CWASHAR0001333
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 359 of 621




CWASHAR0001334
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 360 of 621




CWASHAR0001335
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 361 of 621




CWASHAR0001336
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 362 of 621




CWASHAR0001337
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 363 of 621




CWASHAR0001338
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 364 of 621




CWASHAR0001339
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 365 of 621




CWASHAR0001340
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 366 of 621




CWASHAR0001341
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 367 of 621




CWASHAR0001342
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 368 of 621




CWASHAR0001343
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 369 of 621




CWASHAR0001344
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 370 of 621




CWASHAR0001345
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 371 of 621




CWASHAR0001346
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 372 of 621




CWASHAR0001347
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 373 of 621




CWASHAR0001348
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 374 of 621




CWASHAR0001349
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 375 of 621




CWASHAR0001350
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 376 of 621




CWASHAR0001351
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 377 of 621




CWASHAR0001352
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 378 of 621




CWASHAR0001353
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 379 of 621




CWASHAR0001354
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 380 of 621




CWASHAR0001355
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 381 of 621




CWASHAR0001356
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 382 of 621




CWASHAR0001357
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 383 of 621




CWASHAR0001358
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 384 of 621




CWASHAR0001359
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 385 of 621




CWASHAR0001360
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 386 of 621




CWASHAR0001361
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 387 of 621




CWASHAR0001362
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 388 of 621




CWASHAR0001363
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 389 of 621




CWASHAR0001364
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 390 of 621




CWASHAR0001365
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 391 of 621




CWASHAR0001366
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 392 of 621




CWASHAR0001367
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 393 of 621




CWASHAR0001368
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 394 of 621




CWASHAR0001369
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 395 of 621




CWASHAR0001370
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 396 of 621




CWASHAR0001371
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 397 of 621




CWASHAR0001372
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 398 of 621




CWASHAR0001373
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 399 of 621




CWASHAR0001374
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 400 of 621




CWASHAR0001375
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 401 of 621




CWASHAR0001376
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 402 of 621




CWASHAR0001377
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 403 of 621




CWASHAR0001378
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 404 of 621




CWASHAR0001379
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 405 of 621




CWASHAR0001380
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 406 of 621




CWASHAR0001381
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 407 of 621




CWASHAR0001382
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 408 of 621




CWASHAR0001383
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 409 of 621




CWASHAR0001384
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 410 of 621




CWASHAR0001385
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 411 of 621




CWASHAR0001386
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 412 of 621




CWASHAR0001387
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 413 of 621




CWASHAR0001388
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 414 of 621




CWASHAR0001389
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 415 of 621




CWASHAR0001390
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 416 of 621




CWASHAR0001391
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 417 of 621




CWASHAR0001392
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 418 of 621




CWASHAR0001393
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 419 of 621




CWASHAR0001394
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 420 of 621




CWASHAR0001395
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 421 of 621




CWASHAR0001396
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 422 of 621




CWASHAR0001397
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 423 of 621




CWASHAR0001398
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 424 of 621




CWASHAR0001399
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 425 of 621




CWASHAR0001400
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 426 of 621




CWASHAR0001401
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 427 of 621




CWASHAR0001402
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 428 of 621




CWASHAR0001403
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 429 of 621




CWASHAR0001404
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 430 of 621




CWASHAR0001405
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 431 of 621




CWASHAR0001406
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 432 of 621




CWASHAR0001407
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 433 of 621




CWASHAR0001408
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 434 of 621




CWASHAR0001409
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 435 of 621




CWASHAR0001410
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 436 of 621




CWASHAR0001411
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 437 of 621




CWASHAR0001412
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 438 of 621




CWASHAR0001413
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 439 of 621




CWASHAR0001414
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 440 of 621




CWASHAR0001415
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 441 of 621




CWASHAR0001416
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 442 of 621




CWASHAR0001417
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 443 of 621




CWASHAR0001418
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 444 of 621




CWASHAR0001419
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 445 of 621




CWASHAR0001420
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 446 of 621




CWASHAR0001421
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 447 of 621




CWASHAR0001422
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 448 of 621




CWASHAR0001423
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 449 of 621




CWASHAR0001424
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 450 of 621




CWASHAR0001425
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 451 of 621




CWASHAR0001426
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 452 of 621




CWASHAR0001427
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 453 of 621




CWASHAR0001428
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 454 of 621




CWASHAR0001429
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 455 of 621




CWASHAR0001430
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 456 of 621




CWASHAR0001431
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 457 of 621




CWASHAR0001432
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 458 of 621




CWASHAR0001433
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 459 of 621




CWASHAR0001434
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 460 of 621




CWASHAR0001435
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 461 of 621




CWASHAR0001436
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 462 of 621




CWASHAR0001437
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 463 of 621




CWASHAR0001438
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 464 of 621




CWASHAR0001439
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 465 of 621




CWASHAR0001440
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 466 of 621




CWASHAR0001441
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 467 of 621




CWASHAR0001442
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 468 of 621




CWASHAR0001443
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 469 of 621




CWASHAR0001444
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 470 of 621




CWASHAR0001445
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 471 of 621




CWASHAR0001446
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 472 of 621




CWASHAR0001447
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 473 of 621




CWASHAR0001448
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 474 of 621




CWASHAR0001449
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 475 of 621




CWASHAR0001450
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 476 of 621




CWASHAR0001451
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 477 of 621




CWASHAR0001452
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 478 of 621




CWASHAR0001453
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 479 of 621




CWASHAR0001454
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 480 of 621




CWASHAR0001455
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 481 of 621




CWASHAR0001456
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 482 of 621




CWASHAR0001457
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 483 of 621




CWASHAR0001458
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 484 of 621




CWASHAR0001459
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 485 of 621




CWASHAR0001460
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 486 of 621




CWASHAR0001461
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 487 of 621




CWASHAR0001462
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 488 of 621




CWASHAR0001463
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 489 of 621




CWASHAR0001464
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 490 of 621




CWASHAR0001465
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 491 of 621




CWASHAR0001466
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 492 of 621




CWASHAR0001467
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 493 of 621




CWASHAR0001468
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 494 of 621




CWASHAR0001469
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 495 of 621




CWASHAR0001470
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 496 of 621




CWASHAR0001471
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 497 of 621




CWASHAR0001472
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 498 of 621




CWASHAR0001473
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 499 of 621




CWASHAR0001474
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 500 of 621




CWASHAR0001475
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 501 of 621




CWASHAR0001476
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 502 of 621




CWASHAR0001477
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 503 of 621




CWASHAR0001478
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 504 of 621




CWASHAR0001479
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 505 of 621




CWASHAR0001480
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 506 of 621




CWASHAR0001481
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 507 of 621




CWASHAR0001482
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 508 of 621




CWASHAR0001483
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 509 of 621




CWASHAR0001484
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 510 of 621




CWASHAR0001485
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 511 of 621




CWASHAR0001486
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 512 of 621




CWASHAR0001487
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 513 of 621




CWASHAR0001488
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 514 of 621




CWASHAR0001489
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 515 of 621




CWASHAR0001490
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 516 of 621




CWASHAR0001491
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 517 of 621




CWASHAR0001492
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 518 of 621




CWASHAR0001493
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 519 of 621




CWASHAR0001494
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 520 of 621




CWASHAR0001495
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 521 of 621




CWASHAR0001496
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 522 of 621




CWASHAR0001497
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 523 of 621




CWASHAR0001498
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 524 of 621




CWASHAR0001499
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 525 of 621




CWASHAR0001500
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 526 of 621




CWASHAR0001501
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 527 of 621




CWASHAR0001502
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 528 of 621




CWASHAR0001503
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 529 of 621




CWASHAR0001504
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 530 of 621




CWASHAR0001505
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 531 of 621




CWASHAR0001506
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 532 of 621




CWASHAR0001507
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 533 of 621




CWASHAR0001508
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 534 of 621




CWASHAR0001509
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 535 of 621




CWASHAR0001510
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 536 of 621




CWASHAR0001511
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 537 of 621




CWASHAR0001512
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 538 of 621




CWASHAR0001513
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 539 of 621




CWASHAR0001514
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 540 of 621




CWASHAR0001515
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 541 of 621




CWASHAR0001516
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 542 of 621




CWASHAR0001517
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 543 of 621




CWASHAR0001518
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 544 of 621




CWASHAR0001519
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 545 of 621




CWASHAR0001520
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 546 of 621




CWASHAR0001521
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 547 of 621




CWASHAR0001522
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 548 of 621




CWASHAR0001523
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 549 of 621




CWASHAR0001524
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 550 of 621




CWASHAR0001525
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 551 of 621




CWASHAR0001526
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 552 of 621




CWASHAR0001527
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 553 of 621




CWASHAR0001528
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 554 of 621




CWASHAR0001529
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 555 of 621




CWASHAR0001530
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 556 of 621




CWASHAR0001531
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 557 of 621




CWASHAR0001532
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 558 of 621




CWASHAR0001533
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 559 of 621




CWASHAR0001534
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 560 of 621




CWASHAR0001535
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 561 of 621




CWASHAR0001536
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 562 of 621




CWASHAR0001537
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 563 of 621




CWASHAR0001538
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 564 of 621




CWASHAR0001539
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 565 of 621




CWASHAR0001540
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 566 of 621




CWASHAR0001541
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 567 of 621




CWASHAR0001542
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 568 of 621




CWASHAR0001543
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 569 of 621




CWASHAR0001544
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 570 of 621




CWASHAR0001545
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 571 of 621




CWASHAR0001546
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 572 of 621




CWASHAR0001547
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 573 of 621




CWASHAR0001548
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 574 of 621




CWASHAR0001549
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 575 of 621




CWASHAR0001550
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 576 of 621




CWASHAR0001551
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 577 of 621




CWASHAR0001552
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 578 of 621




CWASHAR0001553
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 579 of 621




CWASHAR0001554
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 580 of 621




CWASHAR0001555
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 581 of 621




CWASHAR0001556
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 582 of 621




CWASHAR0001557
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 583 of 621




CWASHAR0001558
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 584 of 621




CWASHAR0001559
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 585 of 621




CWASHAR0001560
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 586 of 621




CWASHAR0001561
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 587 of 621




CWASHAR0001562
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 588 of 621




CWASHAR0001563
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 589 of 621




CWASHAR0001564
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 590 of 621




CWASHAR0001565
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 591 of 621




CWASHAR0001566
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 592 of 621




CWASHAR0001567
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 593 of 621




CWASHAR0001568
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 594 of 621




CWASHAR0001569
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 595 of 621




CWASHAR0001570
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 596 of 621




CWASHAR0001571
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 597 of 621




CWASHAR0001572
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 598 of 621




CWASHAR0001573
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 599 of 621




CWASHAR0001574
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 600 of 621




CWASHAR0001575
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 601 of 621




CWASHAR0001576
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 602 of 621




CWASHAR0001577
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 603 of 621




CWASHAR0001578
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 604 of 621




CWASHAR0001579
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 605 of 621




CWASHAR0001580
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 606 of 621




CWASHAR0001581
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 607 of 621




CWASHAR0001582
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 608 of 621




CWASHAR0001583
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 609 of 621




CWASHAR0001584
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 610 of 621




CWASHAR0001585
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 611 of 621




CWASHAR0001586
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 612 of 621




CWASHAR0001587
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 613 of 621




CWASHAR0001588
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 614 of 621




CWASHAR0001589
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 615 of 621




CWASHAR0001590
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 616 of 621




CWASHAR0001591
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 617 of 621




CWASHAR0001592
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 618 of 621




CWASHAR0001593
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 619 of 621




CWASHAR0001594
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 620 of 621




CWASHAR0001595
      Case 2:20-cv-00111-RAJ Document 107-10 Filed 09/23/20 Page 621 of 621




CWASHAR0001596
